In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial *742Writs, Parish of Jefferson, 24th Judicial District Court, Div. C, No. 00-3294; to the Court of Appeal, Fifth Circuit, No. 01-K-522.
Granted. Negligent homicide. La.R.S. 14:32, is not a responsive verdict to a charge of second degree murder. La.Code Cm.P. art. 814(A)(3). The trial court is ordered to strike the jury charge regarding negligent homicide and remove negligent homicide from the responsive verdicts presented to the jury.
CALOGERO, C.J., recused.